           Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOE W. BERRY,                             )
                                          )
                     Petitioner,          )
                                          )
v.                                        )             Case No. CIV-20-132-D
                                          )
RICK WHITTEN,                             )
                                          )
                     Respondent.          )

                                         ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 6] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. §

636(b)(1)(B) and (C). Upon preliminary review of the Petition for a Writ of Habeas Corpus

Under 28 U.S.C. § 2254, Judge Erwin found that the Petition should be summarily

dismissed as untimely because the claim is based on Graham v. Florida, 560 U.S. 48

(2010), 1 and no basis exists for statutory or equitable tolling of the one-year limitations

period of 28 U.S.C. § 2244(d)(1)(C).

       Petitioner, who is represented by counsel, has filed a timely Objection [Doc. No. 7].

Accordingly, the Court must make a de novo determination of any portion of the Report to

which a specific objection is made, and may accept, modify, or reject the recommended

decision in whole or in part. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).




1
  In Graham v. Florida, the Supreme Court held that “the Eighth Amendment prohibits a
state from imposing a life without parole sentence on a juvenile nonhomicide offender.”
Graham, 560 U.S. at 75.
           Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 2 of 6



       Petitioner objects solely to Judge Erwin’s findings that “the Petition is untimely”

and “Petitioner is not entitled to an equitable exception” to the running of the limitations

period. See Obj. at 2. Petitioner asserts that his claims were “not ripe for adjudication”

until the Supreme Court decided Montgomery v. Louisiana, 136 S.Ct. 718 (2016), and the

Tenth Circuit decided Budder v. Addison, 851 F.3d 1047 (10th Cir. 2017). See Obj. at 6–

7. In Montgomery, the Supreme Court announced that its decision in Miller v. Alabama,

567 U.S. 460 (2012)—prohibiting mandatory life without parole sentences for juvenile

offenders—was a new substantive constitutional right made retroactive on collateral

review. Montgomery, 136 S.Ct. at 736. The Tenth Circuit in Budder concluded that, under

the categorical rule established in Graham, Budder’s sentence violated the Eighth

Amendment because it did “not provide him a realistic opportunity for release” since he

was required to serve 131.75 years in prison before he would be eligible for parole. 2

Budder, 851 F.3d at 1059 (viewing Budder’s four sentences in the aggregate as though they

were one sentence).

       Like Budder, Petitioner was a juvenile when he committed his crimes, and he

received a total sentence of 145 years’ imprisonment. 3 Petitioner asserts that until the

Tenth Circuit’s opinion in Budder, he “reasonably believed that his sentence would not fit



2
  The Oklahoma Court of Criminal Appeals declined to follow Budder in Martinez v. State,
442 P.3d 154, 155 (Okla. Crim. App. 2019), finding that it was not clearly established law
that Graham applied to offenders with multiple crimes and multiple charges, and that it
was a question that “continues to divide state and federal courts.”
3
 Petitioner asserts that his aggregate sentences totaling 145 years violates the Eighth
Amendment by, in effect, establishing a mandatory life without parole sentence.
                                             2
           Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 3 of 6



within the language of Graham.” Obj. at 2. Thus, he argues that “Budder’s clarification

established a factual predicate for [his] claim,” and he relies on 28 U.S.C. § 2244(d)(1)(D)

to restart the limitations period. Id.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) sets forth

a one-year limitations period for habeas petitioners who are in state custody. 28 U.S.C. §

2244(d)(1)(A)–(D). The one-year limitations period runs from the latest of four dates. Id.

Petitioner asserts that “the date on which the factual predicate of [his claims] presented

could have been discovered through the exercise of due diligence” was the date Budder

was decided—March 21, 2017. See 28 U.S.C. § 2244(d)(1)(D). He contends that he sought

the assistance of counsel within six months of the Budder decision and has been diligently

pursuing his rights since. Obj. at 7.

       Contrary to Petitioner’s argument, however, a legal decision cannot provide a

factual predicate. See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). “[T]he

limitations period begins to run when the petitioner knows of the facts giving rise to the

habeas claim; it is not required that he or she understand the legal significance of those

facts.” Klein v. Franklin, 437 F. App’x 681, 684 (10th Cir. Aug. 24, 2011) (unpublished). 4

Petitioner was well aware of the fact that he was a juvenile nonhomicide offender serving

a total sentence of 145 years’ imprisonment when his conviction became final on April 27,

1992. Yet, he filed his habeas petition on February 18, 2020, nearly twenty-eight years

later. Further, Graham was decided in 2010, and the Supreme Court emphasized that each


4
 All unpublished opinions are cited pursuant to FED. R. APP. P. 32.1(a) and 10th CIR. R.
32.1.
                                             3
           Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 4 of 6



state must give defendants “some meaningful opportunity to obtain release.” Graham, 560

U.S. at 75. Thus, Petitioner was aware of the factual background to support his claims long

before he filed his habeas petition. Perez v. Dowling, 634 F. App’x 639, 644 (10th Cir.

Dec. 15, 2015) (unpublished).

       Petitioner also attempts to invoke § 2244(d)(1)(C) to toll the limitations period by

claiming that the merits of his action are governed by Miller, which was made retroactive

in Montgomery. Petitioner urges the Court to reject Judge Erwin’s reliance on Dodd v.

United States, 545 U.S. 353 (2005), as “creat[ing] undue prejudice” and “violating equal

protection” and as “an arbitrary repeal of congressional intent.” See Obj. at 6–7. Petitioner

argues, in effect, that Dodd was wrongly decided. Id.

       Upon de novo review, the Court finds that the one-year period to bring the claim

expired long before this case was filed on February 18, 2020. The Supreme Court

considered in Dodd the same statutory language in § 2255(f)(3) and squarely held that it

means the one-year limitations period runs from the date on which a new constitutional

right was initially recognized by the Supreme Court rather than the date on which it was

made retroactively applicable to cases on collateral review. See Dodd, 545 U.S. at 357

(“What Congress has said in [the statutory language] is clear: An applicant has one year

from the date on which the right he asserts was initially recognized by this Court.”). Lower

courts are bound by the Supreme Court’s holding in Dodd, regardless of Petitioner’s view

of it. In fact, the Tenth Circuit has expressly applied the rule of Dodd to a habeas claim

based on Miller and Montgomery. See Madison v. Allbaugh, 774 F. App’x 504, 505 (10th

Cir. Aug. 8, 2019) (unpublished) (denying a certificate of appealability because

                                             4
           Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 5 of 6



“[r]easonable jurists could not debate that the district court correctly held his petition is

untimely”).

       Further, the Court finds that Petitioner has not presented any facts that might justify

equitable tolling. He does not disagree with Judge Erwin’s statement of the controlling

rule. R. & R. at 6. “Generally, a litigant seeking equitable tolling bears the burden of

establishing two elements: (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005). By itself, a “petitioner’s lack of diligence precludes equity’s operation.” Id.

at 419. In this case, Petitioner makes no effort to show that he diligently pursued his rights,

and therefore, he provides an insufficient basis for a finding of timeliness.

                                      CONCLUSION

       Upon de novo review of the issues presented, the Court concurs with Judge Erwin

that Petitioner’s action should be dismissed as untimely. Accordingly, Judge Erwin’s

Report and Recommendation [Doc. No. 6] is ADOPTED in its entirety. Petitioner’s

habeas petition is DISMISSED with prejudice. A separate judgment of dismissal shall be

entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only if Petitioner

“has made a substantial showing of the denial of a constitutional right.” See 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists

                                               5
            Case 5:20-cv-00132-D Document 8 Filed 04/17/20 Page 6 of 6



could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see Slack v. McDaniel, 529 U.S.

473, 484 (2000). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484. Upon consideration, the Court finds the requisite standard is not

met in this case. Therefore, a COA is DENIED. The denial shall be included in the

judgment.

       IT IS SO ORDERED this 17th day of April, 2020.




                                               6
